DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shachar (U.S. Patent No. 8145434).  Shachar teaches positioning a sensor array 110 in the vicinity of a substrate (figs. 1, 1A and 4, 4A), the sensor array comprising an array of capacitive plates (Ca1..C aN, CB1…CbN ,fig 4A);  measuring an electrical property (claim 13 of Sachar teaches measuring change in impedance) of at least one capacitive plate of the array of capacitive plates responsive to alternating currents at one or more of a plurality of different frequencies; identifying the liquid dispensed (fluid with or without target substance, see claim 12) on the surface of the substrate based on the measured electrical property at the one or more of the plurality of different frequencies.  Regarding claim 16 of the present application, claim 13 of the reference teaches measuring a change in impedance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (U.S. Patent No. 6278281) in view of Surman (U.S. Publication No. 2014/0305194).  Bauer teaches a method for identifying a liquid dispensed to a surface (surface of 12), comprising: (a) positioning a sensor array (capacitive array on 12, see fig 1) in the vicinity of a substrate, the substrate comprising the surface to which the liquid is dispensed (the sensor is at least partially submerged in the liquid, thus the liquid is dispensed on at least a part of the surface of 12), the sensor comprising an array of capacitor plates; (b) measuring an electrical property of at least one capacitor plate responsive to alternating currents at one or more of a plurality of different frequencies (col. 1, line 46, “determining the change in impedance” see also col. 2, lines 4 and 20); (c) identifying the liquid (the system identifies clean transmission fluid vs a mixture of transmission fluid and coolant, or clean motor oil vs a mixture of motor oil and coolant) dispensed on the surface of the substrate that is present between the at least one pair of capacitor plates based on the measured electrical property at the one or more of the plurality of different frequencies.  Bauer teaches the salient features of the claimed invention except for wherein the identifying is based on one of logistic regression or a trained neural network.  Surman teaches in the abstract that it was known to use logistic regression to identify liquid components based on logistic regression.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Surman for the purpose of providing accurate measurements of concentrations of individual analytes. 
 Regarding claim 4, Bauer teaches in col. 1, lines 54-55 and col. 4, lines 1-10 teach wherein measuring comprises measuring the impedance of the at least one capacitor plate responsive to AC current with a voltage of 1 to 10 volts at each of the plurality of different frequencies. Regarding claim 5, col. 7, lines 23-30 teaches 14 millihertz to 10 kilohertz which encompasses or overlaps the claimed range of one to ten thousand kilohertz. (This is read as a range from 1kHz to 10,000kHz.)  Regarding claim 6, the array of coplanar capacitive plates integrated into the substrate is depicted in figs. 1 and 9 and is discussed in col. 9, lines 3-8. Regarding claim 7, the abstract teaches at least measuring impedance. Regarding claim 8, fig. 9 depicts the array of capacitor plates that appear arranged in a grid-like array.

Allowable Subject Matter
Claims 10, 14 and 17-20 are allowed.
Claims 2-3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive. Based on the amendment of July 25, 2022, claims 15-16 are no longer allowable.
Applicant’s arguments with respect to claim(s) 1 and 4-8 have been considered but are moot because the new ground of rejection which relies on Bauer in view of Surman.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852